Citation Nr: 1717670	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  05-37 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased apportionment of the Veteran's Department of Veterans Affairs (VA) disability compensation benefits, for the period prior to May 1, 2009.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to October 1972.  The appellant is the Veteran's former spouse, who is seeking an increase in the apportionment of the Veteran's disability compensation benefits on behalf of herself and C, their child.  This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 administrative decision of the Winston-Salem, North Carolina RO, which denied the appellant's request for an increased apportionment (she was receiving $213 per month).  

At the time of the March 2004 RO decision, the Veteran and the appellant were married to each other but not living together.  They obtained a divorce in December 2007, so the amount of the apportionment allocated to the appellant terminated at that time but an amount of the apportionment allocated for their child (C) in the custody of the appellant continued.  (In other words, the apportionment award was reduced to $127 per month.)  Then, in May 2009, their child (C) turned 18 years of age, and the apportionment award ceased.  However, the child submitted her own claim for an apportionment of the Veteran's compensation benefits on her own behalf, and given that she was a student but also a "helpless child" as determined by the RO, the claim was granted in September 2009.  There was no appeal arising from the child's apportionment decision.  In view of the foregoing, the period considered in this decision concerns the period prior to May 1, 2009, during which the appellant was either married to the Veteran and/or receiving an apportionment from the Veteran on behalf of C who was in her custody.    

This case was previously before the Board in June 2010 and December 2013.  As they are applicable, the RO has undertaken development of the claim pursuant to the procedures for contested claims.  38 C.F.R. §§ 19.100-02 and 20.501-04 (2016).  



FINDINGS OF FACT

1.  In an administrative decision in October 2002, the RO granted the appellant's request for an apportionment of the Veteran's VA disability compensation benefits on behalf of herself and the Veteran's minor child (C) in her custody, in the amount of $213 per month; at that time, the Veteran was receiving VA disability compensation benefits at a rate of 100 percent, effective from January 2002, and the apportionment was the additional amount of benefits the Veteran received for a dependent spouse and one child.  

2.  In December 2013, the RO construed evidence received from the appellant as a request for an increase in the amount of apportionment of the Veteran's disability compensation benefits on behalf of herself and their child; in a March 2004 apportionment decision, the RO denied the appellant's claim but adjusted the current apportionment award to reflect cost-of-living increases ($215 per month effective December 1, 2002, and $219 per month, effective December 1, 2003).

3.  In December 2007, the Veteran and the appellant obtained a divorce; and in May 2009, their child (C) reached the age of 18 years old and began to receive a separate apportionment on her own behalf (she was a student but also deemed a "helpless child" by VA).  

4.  The evidence demonstrates that the Veteran reasonably discharged his responsibility for the support of the appellant and his minor child; and the evidence does not show that hardship exists for the appellant or the child for the purposes of payment of a special apportionment. 



CONCLUSION OF LAW

The criteria for an increase in an apportionment of the Veteran's VA disability compensation benefits to the appellant on behalf of herself and the Veteran's minor child, C, for the period prior to May 1, 2009, have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Through letters dated in January 2004 (to Veteran and appellant), November 2004 (to Veteran and appellant), June 2009 (to the Veteran), March 2012 (to the Veteran), May 2013 (to Veteran and appellant), September 2014 (to the Veteran), and February/March 2016 (to the appellant), the RO notified the appellant and the Veteran to submit evidence of their monthly income and expenses, in order to make a determination in relation to an application for an increase in the apportionment of the Veteran's disability benefits on behalf of the appellant and their minor child.  The letters served to provide notice of the information and evidence needed to substantiate the claim for an increase in apportionment, notice of the evidence that the appellant and Veteran were expected to provide, notice of VA's responsibilities in regard to the application for an apportionment, and notice to the parties to submit all relevant evidence. 

This timely and content-compliant notice was furnished prior to and after the apportionment determination in March 2004, with which the appellant had expressed dissatisfaction.  Further, the appellant was provided with a statement of the case (SOC) in September 2005 and supplemental statements of the case (SSOCs) in July 2013 and May 2016, which notified her of the evidence considered, the adjudicative action taken, the decision reached, the pertinent law and regulations, and the relative responsibilities of the claimant to provide evidence versus the responsibility of VA.  (The Veteran also obtained copies of the SOC and SSOCs.)  Notably, the latter SSOC was re-sent to a new address (which appears to be the address of the appellant's child), as most if not all correspondence to the appellant in 2016 has been returned as undeliverable and her precise whereabouts are unknown.  

Duty to Assist 

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain records relevant to the apportionment claim.  38 U.S.C.A. § 5103A(a), (b) and (c).  The appellant was offered an opportunity to testify at a hearing before a Veterans Law Judge, but she declined a hearing.  The RO has also attempted to obtain additional pertinent evidence from both the appellant and the Veteran.  Following Board remands in June 2010 and December 2013, the RO sent letters to the Veteran in March 2012, May 2013, and September 2014 and to the appellant in May 2013 and February 2016 (which was re-sent in March 2016), requesting specific information pertaining to income and expenses.  Such information was needed from the Veteran for the period of December 2004 to May 2009 and from the appellant from July 2005 to May 2009.  No reply has been received from the appellant, whereas the Veteran has replied in October 2014.  The appellant's specific whereabouts are not known, and correspondence to her in 2016 has largely, if not completely, been returned as undeliverable.  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the appellant has failed to cooperate to the full extent in the development of her claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).

Further, VA has not conducted medical inquiry in relation to the claim, for the reason that examinations and medical opinions are not necessary for an apportionment claim.  38 U.S.C.A. § 5103A(d).  The Board finds that there is no indication that additional action is needed to comply with the duty to assist the appellant.  38 U.S.C.A. § 5103A(d).  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty-to-assist provisions of the VCAA have been complied with.  The Board now proceeds to review the merits of the claim. 

Merits of the Claim

Legal Criteria

Under 38 U.S.C.A. § 5307, if a Veteran's child is not in his custody, all or any part of the compensation payable on account of the Veteran may be apportioned as may be prescribed by the Secretary. 

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 3.450 provides that an apportionment may be paid if the veteran's children are not residing with him and he is not reasonably discharging his responsibility for the children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450. 

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  The regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest. 

In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  This regulation provides further guidance as to what is ordinarily considered to constitute undue hardship.  For example, the amount apportioned should generally be consistent with the total number of dependents involved, and ordinarily apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for an apportionee.

Factual Background and Analysis

In an October 2002 decision, the RO granted the appellant's request for an apportionment of the Veteran's VA disability compensation benefits on behalf of herself and their minor child (C) in her custody.  The RO awarded $213 per month, effective in January 2002.  At that time, the Veteran was receiving VA disability compensation benefits at a rate of 100 percent.  The amount of apportionment awarded to the appellant was the additional dependency benefits the Veteran received for a spouse and one child.  

Evidence received in December 2003 was construed as a claim for an increase in the amount of apportionment of the Veteran's disability compensation benefits on behalf of the appellant and minor child (C).  In a March 2004 apportionment decision, the RO denied the appellant's request for an increased apportionment but adjusted the continuing award to reflect cost-of-living increases, as follows:  $215 per month, effective December 1, 2002, and $219 per month, effective December 1, 2003.  The appellant appealed for an increased apportionment.  

As noted in the Introduction, this decision concerns the period prior to May 1, 2009.  In December 2007, the Veteran and the appellant obtained a divorce, and the apportionment award was reduced to $127 per month, effective January 1, 2008, payable to the appellant on behalf of the Veteran's minor child in her custody.  Then, in May 2009, their child (C) turned 18 years of age and submitted a claim for apportionment of the Veteran's benefits on her own behalf, which was granted (she was a student, but the record also shows she was adjudicated as a "helpless child").  The decision to grant an apportionment to the child (C) from May 2009 is not at issue in this case.  

Essentially, the Board is considering the period of apportionment from December 2003, when the appellant's claim was received, until May 1, 2009, when the apportionment award was terminated.  Unfortunately, the record is incomplete because evidence of the appellant's income and expenses from July 2005 to May 2009 has not been received despite the efforts of the RO to obtain such documentation.  Letters sent to the appellant in May 2013, February 2016, and March 2016 have either not produced a response or been returned as undeliverable due to the appellant's failure to keep the VA apprised of her whereabouts.  In a June 2013 statement, the Veteran indicated that he was unable to provide documentation of his income and expenses for the years of 2004 to 2009.  Therefore, the Board will proceed to decide the claim on the evidence of record.  

During the period considered in this appeal, the Veteran was not residing with either the appellant or their child who was at all times in the custody of the appellant.  Documentation shows that the Veteran was in receipt of VA disability compensation benefits at a rate of 100 percent, as well as Social Security disability benefits.  Effective in December 2003, his monthly VA disability award was $2,458, which included additional benefits for his wife (appellant) and child of $213 per month.  The exact amount of monthly benefits from the Social Security Administration is not confirmed, but the Veteran indicated in a February 2004 statement that he received $1,018.  The Veteran reported monthly expenses of about $1,855 in February 2004.  Therefore, the evidence shows that his income far exceeds his expenses.  Later in December 2004, the Veteran reported that his income had been reduced, and his gross monthly income was $2,607, while his expenses were estimated at $2,092.  In August 2005, a document filed by the Veteran's attorney with a local district court showed his total income was $2,581 per month and his expenses were $1,962 per month.  Thus, with income exceeding expenses by more than a minimal amount, hardship for the Veteran has not been shown.  

The appellant claims that an increase in the apportionment is warranted because she suffers hardship.  In February 2004, she provided an itemized list of monthly income and expenses.  Her income was $1,537 from Social Security, VA spousal/child support, and state child support.  Her expenses did not exceed $1,300, although she did not itemize any expenses for clothing, food, and gas.  She also described her child as in severe need of additional care for her developmental condition (other evidence in the file indicates that her child has autism), and claimed that the monthly $213 from the Veteran was insufficient.  She further noted that the Veteran was in arrears for paying a court-ordered amount to her.  An Interim Support Order, dated in November 2003, indicates that the Veteran was ordered to pay $918.50 each month beginning in December 2003 until the final date of a decree in the [divorce] matter.  Further, a Social Security Administration garnishment notice letter dated in September 2004 shows that a monthly amount ($494.50) would be taken from the Veteran's benefit check to collect child support and/or alimony.  Later, in July 2005, the appellant provided another accounting of her income and expenses; she listed her total average monthly income as $1,568 and her monthly living expenses as $2,071, although she stated that she was able to afford "little extras on a temporary basis" because her income did not take into account her spousal support via a garnishment of $503 from the Veteran's Social Security award.  Her expenses have included amounts for the care of her child with special needs.  Thus, with income exceeding expenses, hardship for the appellant has not been shown.  

Considering the foregoing available documentation of the Veteran's and the appellant's income and expenses, the Board finds that for the period considered in this appeal the Veteran is reasonably discharging his responsibility for the support of the appellant and his child, who was in the custody of and residing with the appellant.  Accordingly, an apportionment under the general provisions of 38 C.F.R. § 3.450 is not warranted. 

As for the payment of a special apportionment under the provisions of 38 C.F.R. § 3.451, hardship must be shown to exist.  The Board acknowledges that the child of the Veteran and appellant has a developmental disorder.  Nevertheless, the evidence on record does not support a finding of hardship, as was previously discussed.  

In short, there is not a complete picture of the income and expenses of the Veteran and the appellant.  The Board's findings as to hardship and whether the Veteran is sufficiently providing for the support of the appellant and child are based on the income and expenses as far as can be determined through the cooperation of the appellant and Veteran.  As the Veteran was reasonably discharging his responsibility for the support of the appellant and minor child (C), and the evidence does not demonstrate the existence of hardship for either the Veteran or appellant, there is no basis in which to award an apportionment of the Veteran's VA disability compensation benefits to the appellant for the period prior to May 1, 2009.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.451.


ORDER

The appeal seeking an increased apportionment of the Veteran's VA disability compensation benefits, for the period prior to May 1, 2009, is denied.    



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


